 



EXHIBIT 10.25

            Notice of Grant of Stock Options and Option Agreement   Range
Resources Corporation
ID: 34-1312571
777 MAIN STREET
SUITE 800
FORT WORTH, TEXAS 76102
 
                   

--------------------------------------------------------------------------------

      Option Number:

--------------------------------------------------------------------------------

      Plan: 99SO

--------------------------------------------------------------------------------

      ID:            
 
       

Effective [Date] you have been granted a Range Resources Corporation (the
“Company”) Incentive Stock Option to buy [Number] shares of common stock at a
price of $[Price] per share.

The total option price of the shares granted is $[Total price].

Subject to the terms and provisions of Annex A hereto, the Incentive Stock
Option will have a term of 10 years and the option shares will vest at 25% per
year over a four year period. The shares vesting in each period will be fully
vested on the date shown below.

         
Shares Granted
  Vesting Date   Expiration Date                                        

        By your signature and the Company’s signature below, you and the Company
agree that the options   granted hereby are granted under and governed by the
terms and conditions of the 1999 Stock Incentive Plan (the “Plan”). The Plan is
on file in the Company’s corporate records and a copy is available upon request
to the Company’s Secretary.  

RANGE RESOURCES CORPORATION

             
BY
           

           

  RODNEY L. WALLER       DATE

  SENIOR VICE PRESIDENT        
 
           
BY
           

           

  [Optionee]       DATE

 



--------------------------------------------------------------------------------



 



ANNEX A

     1. Defined Terms. Defined terms used in this Annex A shall have the
meanings set forth in the Plan, as it may be amended from time to time, or the
Option Agreement to which this Annex A is attached.

     2. Vesting. The option shares subject to the Stock Option shall cease to
vest, and the unvested portion of the Stock Option shall immediately terminate,
in the event that the Holder shall cease to be in the employ of the Company or
any Affiliate for any reason.

     3. Term and Time of Exercise Prior to Change of Control.

          (a) Termination of Employment other than due to Death or Disability.
In the event that a Holder, prior to a Change of Control, shall cease to be in
the employ of the Company or an Affiliate for any reason, other than by reason
of death or disability, then the vested and unexercised portion of the Stock
Option shall terminate at 5:00 p.m. Fort Worth, Texas time on the date that is
30 days after the date of such Holder’s termination of employment; provided,
however, that, notwithstanding the foregoing, (A) in the event the employment of
the Holder is terminated prior to a Change of Control for dishonesty or other
acts detrimental to the interest of the Company or any Affiliate or for any
breach by the Holder of any employment contract with the Company or any
Affiliate, as determined in each case by the Committee in its sole and absolute
discretion, or (B) if, after the Holder’s employment is terminated prior to a
Change of Control, the Holder commits an act that is determined by the
Committee, in its sole and absolute discretion, to be detrimental to the
interests of the Company or any Affiliate, then, in the case of clause (A) or
(B), the Stock Option shall automatically be null and void at the time of such
determination.

(b) Termination due to Disability. In the event that a Holder, prior to a Change
of Control, shall cease to be in the employ of the Company or an Affiliate by
reason of disability, as determined by the Committee in its sole and absolute
discretion, then the vested and unexercised portion of the Stock Option shall
terminate at 5:00 p.m. Fort Worth, Texas time on the one-year anniversary date
of such Holder’s termination of employment.

(c) Termination due to Death. In the event that a Holder, prior to a Change of
Control, dies while in the employ of the Company or an Affiliate, the vested and
unexercised portion of the Stock Option shall (i) terminate at 5:00 p.m. Fort
Worth, Texas time on the one-year anniversary date of such Holder’s death and
(ii) be exercisable only by the person or persons to whom the Holder’s rights
under the Stock Option shall pass by the Holder’s will or the laws of descent
and distribution.

(d) Maximum Term. Notwithstanding any provision of Section 3(a), 3(b), or 3(c)
to the contrary, the Stock Option shall not be exercisable after the Expiration
Date set forth in the Option Agreement.

 